RECORD IMPOUNDED

                NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-3230-14T2
                                              A-3256-14T2


E.S.,

     Plaintiff-Respondent,

v.

H.A.,

     Defendant-Appellant.
_____________________________


E.S.,

     Plaintiff-Appellant,

v.

H.A.,

     Defendant-Respondent.
______________________________________________

         Argued February 28, 2017 – Decided August 15, 2017

         Before Judges Messano, Suter and Guadagno.

         On appeal from the Superior Court of New
         Jersey, Chancery Division, Family Part,
         Atlantic County, Docket No. FM-01-0562-09.

         Bruce   P.  Matez   argued the   cause  for
         appellant in A-3230-14 and respondent in A-
         3256-14 (Borger Matez, PA, attorneys; Mr.
         Matez, on the briefs).
               Patricia A. Darden argued the cause for
               respondent in A-3230-14 and appellant in A-
               3256-14 (Law Offices of Patricia A. Darden,
               attorneys; Ms. Darden, on the briefs).

      The opinion of the court was delivered by

MESSANO, P.J.A.D.

      Plaintiff E.S. and defendant H.A. are the parents of R.A.

(Richard), born in 2004.1                       The parties separated in December

2008,   and     after        a   contentious          period   during   which    plaintiff

alleged        acts     of        domestic        violence      (DV),    and     defendant

successfully litigated against her claims, the marriage ended in

a consent judgment of divorce (JOD) filed on September 8, 2009.

The   parties         were       unable    to     resolve      issues   of   custody     and

parenting time prior to entry of the JOD.

      Earlier in 2009, plaintiff had contacted the Division of

Child Protection and Permanency (DCPP or the Division) regarding

Richard's inappropriate, overtly sexual behavior. The Division

began   to      investigate          whether       defendant     had    sexually    abused

Richard.        In April 2009, the parties entered into a consent

order     in    the     matrimonial             action   that    restored      defendant's

parenting       time,        which        had    been     suspended     during     the    DV

proceedings.          However, a subsequent domestic violence complaint




1
  We use initials and pseudonyms to maintain the confidentiality
of the parties and their child.



                                                  2                                A-3230-14T2
resulted in a temporary restraining order and renewed suspension

of defendant's parenting time.

       When the court dismissed the last of plaintiff's domestic

violence complaints following a multi-day trial that also ended

in September 2009, plaintiff thereafter successfully sought an

order to show cause temporarily suspending defendant's parenting

time     until    the    judge   could        review       the   Division's       records

regarding        its    investigation.          On     October      5,    2009,     after

completing her review, the judge dissolved any restraints and

ordered resumption of defendant's parenting time in accordance

with the April 2009 order.

       On November 10, 2009, the Division advised defendant its

"investigation         determined      that    abuse       was   substantiated        for

sexual molestation with regard to [Richard]," and that "[y]ou

have been identified as a person responsible for the abuse."

Defendant apparently sought an administrative appeal because, on

February 19, 2010, the Division advised him the "finding of

abuse"    as     to    one   incident,    July       27,    2009,   was    overturned.

However, the Division's finding of abuse as to a second incident

on July 6, 2009, remained in place.                    Defendant filed a request

for    further     review     before    the    Office       of   Administrative       Law

(OAL).




                                          3                                   A-3230-14T2
    Meanwhile, plaintiff sought reconsideration of the denial

of her earlier request to suspend all parenting time.                         By July

2010, the OAL hearing still had not taken place, nor had the

Division initiated a Title 9 or Title 30 action.                         The Family

Part judge overseeing the matrimonial action entered an order

setting   a   plenary     hearing   for       October    "on   the    issue     .    .   .

whether it is in the best interests of . . . [Richard] that

parenting time with his father . . . should resume."

    No hearing took place, as issues and disputes continued to

arise regarding expert witnesses.                In January 2011, the judge

appointed Dr. Jennifer L. Perry, Psy.D., as the court's expert,

and charged her with evaluating "when and in what manner it

w[ould] be in the best interest of . . . [Richard] to resume

parenting time with his father . . . ."                  The parties' litigious

conduct continued; it is unnecessary to detail the reasons for,

or results of, various court appearances that followed.

    In a February 2012 order, the judge provided copies of Dr.

Perry's   reports    to    counsel,   and       the     parties      again    appeared

before the court on April 2, 2012.                Although the order entered

that day indicates the judge took "sworn testimony," there was

no testimony.     After listening to the arguments of counsel, the

judge   prohibited      defendant   "from       any     and    all    contact       with"

Richard, "with the exception of the supervised visitation with




                                          4                                   A-3230-14T2
Dr. Perry or any other visitation ordered by th[e] court."                     The

judge permitted the parties to engage in discovery and set new

dates for a plenary hearing in July 2012.

    In May 2012, defendant withdrew his administrative appeal

of the Division's substantiated finding of abuse.                    No plenary

hearing took place during the summer of 2012.                    In November, a

different Family Part judge took over the litigation, and a

plenary hearing began in January 2013 and continued on non-

consecutive days until May.           The parties thereafter submitted

written proposed factual findings and legal conclusions.

    On November 22, 2013, the judge issued an oral opinion on

the record explaining the reasons supporting his order filed

that day (the November 2013 order).                  The record reflects only

defense counsel was present; plaintiff's counsel had a court

appearance in another county, was running late and the judge

decided not to wait.

    The     judge   found   by   clear        and   convincing   evidence,   that

defendant    had    sexually     abused       Richard.     The   order   granted

plaintiff sole legal and physical custody of Richard and denied

defendant parenting time.         Section 3 of the order required that,

before making any application for parenting time, defendant

            shall comply with the requirements set forth
            by Dr. Jennifer Perry in her testimony,
            which include:




                                          5                              A-3230-14T2
                   a. Admission of wrongdoing;
                   b.   A psycho-sexual evaluation by
                   a   professional  specializing  in
                   same; and
                   c. Individual therapy.

In Section 4, the order further provided that, "[i]f and when

the [d]efendant completes the aforementioned requirements, he

may   apply       for     consideration          of   parenting      time     through

Therapeutic Management of Reunification (TMR)."2

      In   his    oral    opinion      denying    both   parties'     requests      for

counsel fees, the judge noted plaintiff's counsel's request was

"vague,"    and    he     did    not    "know     whether   she's    going     to    do

something.       Some post judgment motion probably . . . ."                        The

November 2013 order simply denied both parties' requests for

counsel and expert fees.

      Plaintiff         sought        reconsideration,      asking     the      order

specifically      include       the    judge's    finding   that     defendant      had

sexually abused his son, and modifying the order to clarify that

her request for fees was denied without prejudice.                          The judge

granted the motion for reconsideration and entered the January

10, 2014 order (the January 2014 order) that stated defendant

"sexually abused" Richard, and denied plaintiff's request for


2
  TMR was described at trial as a visitation modality, utilizing
a "progression" of steps aimed at "rebuilding rapport" between
Richard and defendant.




                                            6                                A-3230-14T2
fees without prejudice.3          The January 2014 order reiterated the

requirements of the November 2013 order imposing preconditions

on defendant's future applications for parenting time.

     Plaintiff        submitted    a   request          for       fees.         Defendant's

opposition     never     asserted      an       inability         to    pay.          Rather,

defendant     claimed    plaintiff        was     solely      responsible             for    the

plenary    hearing,     because     she     refused      to       accept        Dr.   Perry's

initial recommendation of TMR.                  Defendant asserted the "proper

forum   for    this    case   should      have     been       .    .    .   a    proceeding

initiated by the Division."4

     After     conducting     a   hearing,        the    judge         rendered       an    oral

opinion and memorialized it in his June 9, 2014 order (the June

2014 order), requiring defendant to pay plaintiff $60,000 in

attorney fees and $2488 in costs in monthly installments of

$10,000.      The order further provided that "these fees and costs

shall not be dischargeable in bankruptcy."

3
  It would appear from the order itself that defendant did not
oppose the motion for reconsideration, and defendant's appendix
does not include any opposition, if indeed any was filed.
4
  However, the record reveals that prior to the plenary hearing,
defense counsel urged the judge not to accept the substantiated
finding of abuse as dispositive of the issue.    Because we are
rejecting the arguments defendant now raises and affirming the
judge's order in most respects, we choose not to address a
specific argument raised in plaintiff's opposition, i.e., that
defendant's "abandonment of his administrative law appeal is
fatal . . . to his attempts to overturn the finding that he
sexually abused" Richard.



                                            7                                         A-3230-14T2
       Defendant moved for reconsideration and plaintiff cross-

moved to enforce the award.                   In his certification, defendant,

for the first time, asserted an inability to pay counsel fees

awarded to plaintiff.             The judge's August 29, 2014 order (the

August 2014 order) granted defendant's motion in part, reducing

the monthly installments to $500, but denying all other relief.

The     judge     denied    plaintiff's           request       for   counsel        fees    in

opposing the motion.

       Plaintiff filed another motion for reconsideration, seeking

an order reducing the counsel fee award to judgment, as well as

an award of additional fees for making the motion.                                 Defendant

cross-moved, seeking a stay of the award and counsel fees for

opposing the motion.             The judge's February 4, 2015 order (the

February        2015   order)     denied      plaintiff's         motion       and    granted

defendant's motion in part, awarding him $2520 in counsel fees

as    an    offset     against    the    award      previously        made    in     favor   of

plaintiff.

       In    A-3230-14,     defendant         appeals     the    November       2013     order

that followed the hearing; the January 2014 order that granted

plaintiff's        motion   for     reconsideration             and    added       additional

terms      to   the    original     order;        the    June    2014    order       awarding

plaintiff        counsel    fees;       and   the       August    2014       order    largely

denying his request for reconsideration of the fee award.




                                              8                                       A-3230-14T2
       In A-3256-14, plaintiff appeals from the August 2014 order

reconsidering the fee award and the February 2015 order denying

her motion for reconsideration.               We calendared the cases back-

to-back, and now consolidate them for purposes of issuing a

single decision.

       In A-3230-14, we reverse those provisions of the November

2013 and January 2014 orders that required defendant to "comply

with     [certain]      requirements"         "[p]rior     to"      making   "any

application      for   parenting      time"   with   his   son,   but   otherwise

affirm.    We affirm in A-3256-14.

                                 As to A-3230-14

                                         I.

       In Point I of his brief, defendant contends the judge based

his    finding   of    abuse   upon    inadmissible      hearsay,   specifically

statements Richard made to plaintiff, his sister, C.C. (Carol),

and his therapist, Susan Mullen, as well as audio recordings

plaintiff made of conversations with her son.                     He also argues

the testimony of Richard's treating social workers, Mullen and

Donald    Cohen,       was     privileged     or     otherwise      inadmissible.

Defendant contends the judge erroneously relied upon the expert

testimony of Perry, and Amy Hoch, Psy.D., a psychiatrist to whom

the Division first referred Richard for evaluation.                     Defendant

also argues the judge erred by admitting evidence from plaintiff




                                         9                               A-3230-14T2
and Carol in the nature of prior bad acts, in violation of

N.J.R.E. 404(b).     None of these arguments justify reversal.

    "When    a   trial   court    admits    or   excludes      evidence,    its

determination is 'entitled to deference absent a showing of an

abuse of discretion, i.e., [that] there has been a clear error

of judgment.'"      Griffin v. City of E. Orange, 225 N.J. 400, 413

(2016)   (quoting    State   v.   Brown,   170 N.J. 138,    147   (2001)).

"Thus, we will reverse an evidentiary ruling only if it 'was so

wide [of] the mark that a manifest denial of justice resulted.'"

Ibid. (quoting Green v. N.J. Mfrs. Ins. Co., 160 N.J. 480, 492

(1999)).

    N.J.R.E. 803(c)(27) provides:

           A statement made by a child under the age of
           12 relating to sexual misconduct committed
           with or against that child is admissible in
           a criminal, juvenile, or civil proceeding if
           (a) the proponent of the statement makes
           known to the adverse party an intention to
           offer the statement and the particulars of
           the statement at such time as to provide the
           adverse party with a fair opportunity to
           prepare to meet it; (b) the court finds, in
           a hearing conducted pursuant to Rule 104(a),
           that on the basis of the time, content and
           circumstances of the statement there is a
           probability    that    the    statement   is
           trustworthy; and (c) either (i) the child
           testifies at the proceeding, or (ii) the
           child is unavailable as a witness and there
           is offered admissible evidence corroborating
           the act of sexual abuse . . . .




                                     10                               A-3230-14T2
We apply the same differential standard of review to the judge's

decision admitting evidence under this Rule.             State v. P.S., 202
N.J. 232, 250-52 (2010).       Routinely, the trial court should hold

a hearing pursuant to N.J.R.E. 104 to determine whether such

evidence is sufficiently reliable and trustworthy for admission.

Id. at 248-49.

     Here,   the   judge   conducted    a   Rule   104   hearing   primarily

focused on issues of authenticity regarding the recordings.               See

N.J.R.E.   901.     However,   after    hearing    plaintiff's     testimony

about the recordings, and recognizing Hoch's earlier testimony,

the judge specifically concluded Richard's statements contained

in the recordings were trustworthy.         The record does not reflect

any lack of notice regarding the recordings, which were cited in

reports supplied to defendant in discovery, nor did defendant

ever object at trial on the grounds that Richard was available

as a witness.5

     Defendant never sought a separate Rule 104 hearing about

Richard's statements to plaintiff, Carol or Mullen before their

testimony.    Any argument now raised about the need to hold a

5
  Indeed, defense counsel noted Richard was available to testify.
Even when hearsay testimony implicates constitutional rights, a
defendant bears the burden to object in the first instance.
State v. Williams, 219 N.J. 89, 99 (2014), cert. denied, ___
U.S. ___, 135 S. Ct. 1537, 191 L. Ed. 2d 565 (2015) (citation
omitted).




                                   11                               A-3230-14T2
Rule 104 hearing must be reviewed as plain error.                 See R. 2:10-2

(error "of such a nature as to have been clearly capable of

producing an unjust result").

     We have recognized that a party may choose not to request

such a hearing for purely tactical reasons.                 See State v. W.L.,

292 N.J. Super. 100, 113 (App. Div. 1996).                   More importantly,

defendant has "failed to articulate any prejudice resulting from

the court's alleged dereliction in this non-jury proceeding."

State in re S.M., 284 N.J. Super. 611, 621 (App. Div. 1995).

The failure to hold a hearing was not plain error.

     Moving       from   defendant's      procedural       arguments         to    his

substantive   claims,     the    record      reflects    defendant     rarely,      if

ever,    objected    during     the   testimony   of     plaintiff     and    Mullen

regarding statements attributed to Richard.6               In this case, as in

S.M., "the court's findings at the conclusion of th[e] trial"

make "clear that the court was fully aware of its responsibility

to determine trustworthiness[.]"              S.M., supra, 284 N.J. Super.

at 621.     As a result, we reject defendant's arguments that the

admission    of     Richard's    statements      to     others   was   reversible

error.




6
  The judge never referenced Carol's very limited testimony
regarding Richard's statements.   We discuss below Carol's very
limited testimony regarding defendant's alleged behavior.



                                        12                                   A-3230-14T2
      Defendant's contention that the judge erroneously permitted

the   admission          of    other      "bad     act"    evidence       in    violation     of

N.J.R.E.      404(b)          is   also     unavailing.           Carol      testified     that

defendant partially exposed his buttocks to her while she was in

the bathroom, but, in rendering his oral decision, the judge

simply said, "I don't really know what to make of that, if it

occurred," and concluded that even if it had occurred, the event

was   not    "in    the       same   category         of   issues     that     we're   dealing

with."

      Defendant argues the judge should have excluded plaintiff's

testimony     about       allegations         of      domestic    violence       and    marital

problems.          However, although defendant objected early in the

testimony,         the    judge       overruled        the     objection,        specifically

noting      that     defense         counsel's        opening     asserted        plaintiff's

domestic violence allegations, like the allegations of sexual

abuse,      were    contrived          in   an     attempt       to   alienate        Richard's

affections for his father.                   While that may not have otherwise

justified the admission of evidence that was marginally relevant

to the best interest analysis, we are certain the limited amount

of evidence played little role in the judge's decision, and any

error was harmless.

      Defendant          next      argues     the      judge     should        have    excluded

Cohen's and Mullen's testimony under N.J.R.E. 518 and N.J.S.A.




                                                 13                                    A-3230-14T2
45:15BB-13.         He also argues Mullen's testimony was inadmissible

opinion testimony under N.J.R.E. 701 and the admission of her

therapy session notes was improper.            We again disagree.

    N.J.S.A.         45:15BB-13,    codified   in     our    evidence     rules     as

N.J.R.E.      518,     prohibits    a    social     worker     from      disclosing

"confidential information" "acquired from a client or patient"

except in certain circumstances, including when the client or

patient waives the privilege.              N.J.R.E. 518(e).          If more than

one person in a family is "receiving social work services," each

member must agree to the waiver.

    Here, defendant never asserted privilege at trial, and our

review   of    Cohen's    testimony     clearly     indicates       he   related   no

confidential information received from defendant.                    In his brief,

defendant's         argument   regarding     Mullen     is    limited       to     her

conversations with Richard.             Defendant cites no authority that

supports      his    ability   to   vicariously      assert     a    privilege      on

Richard's behalf.         Moreover, plaintiff, as Richard's mother and

the custodial parent, seemingly was in equal position to waive

any privilege.         Defendant fails to address any of these issues

in his brief.

    Moreover, a waiver is not required when the "[f]ailure to

disclose the information presents a clear and present danger to

the health or safety of an individual[.]"                     N.J.S.A. 45:15BB-




                                        14                                  A-3230-14T2
13(b);   N.J.R.E.    518(b).      Since      defense   counsel   made     no

objection, the judge never addressed this issue.              However, we

recognize, as did the judge, that the polestar for any best

interest custody decision "is the safety, happiness, physical,

mental and moral welfare of the child."           Kinsella v. Kinsella,

150 N.J. 276, 317 (1997) (quoting Fantony v. Fantony, 21 N.J.
525, 536 (1956)).    Given the nature of this case, the judge very

well might have authorized disclosure over any objection.

    Defendant's other arguments regarding Mullen's testimony do

not persuade us to reverse.         The judge carefully required the

redaction of Mullen's notes to include only those incorporated

in Mullen's testimony during trial; any error in admitting the

written notes was harmless.7        We agree with defendant that the

judge permitted Mullen to give expert opinion testimony, most

importantly   that   Richard   displayed     behaviors    consistent    with

having been abused.      The record reflects a standing objection

from defense counsel that Mullen was providing expert testimony.

Plaintiff's   counter    argument     that     Mullen's    testimony    was

permissible lay opinion testimony is meritless.




7
  Defendant's appendix includes all of Mullen's notes, nearly
three years' worth, without any redactions.       We assume the
redacted version of the notes admitted complied with the judge's
instructions.   Defendant's argument that admission of Mullen's
CV was prejudicial lacks any merit. R. 2:11-3(e)(1)(E).



                                    15                            A-3230-14T2
    However,        the    judge       noted      defendant      was     well    aware    of

Mullen's involvement in the case and her opinions.                           He observed

that defendant failed to depose Mullen and therefore could not

claim   surprise.          Much    of    Mullen's        testimony     was      factual   in

nature, describing the various therapy sessions with Richard,

and clearly admissible.

    More     importantly,          based     on    her    education,       training       and

experience, Mullen could have been qualified as an expert, had

plaintiff    offered       her    as    such.       In    addition,      Hoch,     who    was

qualified    and     questioned         as   an    expert,      opined    that     some    of

Richard's    developmentally            inappropriate        behavior        was   "rarely

seen in children not exposed to some sort of sexual behavior or

stimuli."      The    limited       admission       of    Mullen's       expert    opinion

testimony over defendant's objection does not compel reversal.

    Finally, defendant's arguments regarding the testimony of

Hoch and Perry lack sufficient merit to warrant discussion in a

written opinion.          R. 2:11-3(e)(1)(E).

                                             II.

                                             A.

    In      Point    II,        defendant      argues     the     provisions       of     the

November 2013 and January 2014 orders requiring his admission of

"wrongdoing" "[p]rior to" making "any application for parenting

time"    violate          his      constitutional           right        against        self-




                                             16                                    A-3230-14T2
incrimination.       As a corollary argument, defendant claims the

judge erred in relying on Hoch's and Perry's opinions that his

admission   of     wrongdoing   was    a     necessary    predicate    to     TMR,

because they were "net" opinions unsupported by any indicia of

scientific reliability.         In response, plaintiff only contends

defendant failed to raise the issue in the trial court, and

Richard's best interests require defendant's admission of abuse

before TMR can commence.

       Preliminarily,       defendant's       claim      that   the    opinions

expressed by Hoch and Perry were net opinions lacks sufficient

merit to warrant discussion.               R. 2:11-3(e)(1)(E).        Defendant

also    suggests    Perry    never    conditioned        parenting    time,     or

initiation of TMR, upon his admission of wrongdoing.                   However,

in responding to a question from the judge, Perry said:

            I would say that if . . . Your Honor
            determines that sexual abuse has occurred
            and a perpetrator is not willing to admit to
            that and get the services needed in order to
            prevent that — or reduce the likelihood of
            that occurring again, . . . there should be
            no visitation.

       Plaintiff    is   correct      that    defendant     never     raised     a

constitutional challenge to conditioning future applications for

parenting time upon an admission of wrongdoing, and we

            adhere[] to th[e] long-standing principle[]
            . . . 'that our appellate courts will
            decline to consider questions or issues not
            properly presented to the trial court when



                                       17                               A-3230-14T2
             an opportunity for such a presentation is
             available unless the questions so raised on
             appeal go to the jurisdiction of the trial
             court or concern matters of great public
             interest.'

             [State v. Robinson, 200 N.J. 1, 20 (2009)
             (quoting Nieder v. Royal Indem. Ins. Co., 62
N.J. 229, 234 (1973)).]

"However,     if     the    issue       is   of      special     significance      to    the

litigant, to the public, or to the achievement of substantial

justice, and the record is sufficiently complete to permit its

adjudication,        we    may    consider          it."      Borough    of   Keyport     v.

Maropakis, 332 N.J. Super. 210, 216 (App. Div. 2000); see also

Ricci   v.    Ricci,       448    N.J.    Super.       546,    567    (App.   Div.    2017)

(considering constitutional challenge to Family Part's award of

college costs because "clarification of the law is necessary");

J-M Mfg. Co. v. Phillips & Cohen, LLP, 443 N.J. Super. 447, 458

(App. Div. 2015) (considering argument raised for the first time

on   appeal    regarding          application         of   the       entire   controversy

doctrine to be "of sufficient importance to merit discussion"),

certif.   denied,         224 N.J. 527    (2016).         "[T]he    Nieder      rule's

exceptions are most fruitfully applied where the focal issue is

entirely a question of law, in respect of which lower court

determinations        are       accorded     limited       deference."          Am.    Civil

Liberties Union of N.J. v. Cty. of Hudson, 352 N.J. Super. 44,

72   (App.    Div.    2002).        For      the     following       reasons,    we   relax




                                               18                                  A-3230-14T2
Nieder's    restrictions   and   consider   defendant's     constitutional

arguments.

    The issue defendant now raises is of significant importance

to defendant, his son and other potential litigants in cases of

this nature.    As we said nearly twenty years ago:

            This case is an example of a tragic but
            recurring dilemma in certain family court
            cases involving allegations of child sexual
            abuse.   On the one hand, there are clearly
            cases of imagined or even fabricated charges
            against a parent, especially when raised
            during the pendency of divorce proceedings.
            For a parent to stand accused of such an
            offense   is   devastating    both   to   that
            individual, and to the child's lifelong
            relationship with the parent.     On the other
            hand,   proof  of   such   abuse,   especially
            involving a very young child, is rarely
            clear, and the potential danger to a child
            from a reoccurrence, if the suspicions and
            accusations are well-founded, is enormous.

            [P.T. v. M.S., 325       N.J.   Super.   193,    198
            (App. Div. 1999).]

Further, although the issue at trial was whether and under what

conditions should defendant's parenting time be restored, it is

entirely unclear whether defendant had an opportunity to address

potential    judicially-imposed     pre-conditions     to     any     future

request he might make.      Defendant might have properly moved for

reconsideration, but his failure to do so should not bar our

consideration of this significant issue.          Moreover, the record

is complete, because both Hoch and Perry testified at length,




                                    19                              A-3230-14T2
were    subject           to     extensive     cross-examination         and     defendant

eschewed            any   opportunity     to    present      his   own   expert      on    the

subject of TMR or any necessary preconditions.                           Lastly, whether

the provisions violate defendant's constitutional rights raises

a purely legal issue, and even if the trial judge were afforded

the opportunity to consider the argument, we would review his

decision de novo.                Motorworld, Inc. v. Beckendorf, 228 N.J. 311,

329 (2017).

       As       a    result,      we   move    to    the    substance    of    defendant's

arguments.

                                                B.

       Our courts have long recognized "[t]he right of a parent to

raise       a   child      and    maintain     a     relationship    with     that    child,

without undue interference by the state, is protected by the

United States and New Jersey Constitutions."                        N.J. Div. of Youth

& Family Servs. v. E.P., 196 N.J. 88, 102 (2008) (citations

omitted).             Our court has held that "a parent's rights to the

care and companionship of his or her child are so fundamental as

to     be       guaranteed        protection        under    the    First,     Ninth       and

Fourteenth Amendments of the United States Constitution."                               Wilke

v. Culp, 196 N.J. Super. 487, 496 (App. Div. 1984), certif.

denied, 99 N.J. 243 (1985); see also                        N.J.S.A. 9:2-4 (declaring

it to be the State's public purpose "to assure minor children of




                                                20                                   A-3230-14T2
frequent      and    continuing    contact        with   both    parents    after      the

parents       have     separated       or        dissolved       their     marriage").

Therefore, "the law favors visitation and protects against the

thwarting of effective visitation[.]"                        Wilke, supra, 196 N.J.

Super. at 496.

       "That fundamental parental right, however, is not without

limitation.          The State has a basic responsibility, as parens

patriae,       to    protect      children        from       serious     physical      and

psychological harm, even from their parents."                      E.P., supra, 196

N.J.    at    102     (citation     omitted).            A    parent's     custody      or

visitation "rights may be restricted, or even terminated, where

the relation of one parent (or even both) with the child cause

emotional or physical harm to the child, or where the parent is

shown to be unfit."        Wilke, supra, 196 N.J. Super. at 496.

       "New     Jersey's       privilege          against        self-incrimination,

although      not    enshrined    in   the       State   Constitution,      is    deeply

rooted in this State's common law and codified in both statute

and an evidence rule[,]" State v. Muhammad, 182 N.J. 551, 567

(2005),       and    "offers     broader         protection      than     its    federal

counterpart under the Fifth Amendment."                       Id. at 568.       Pursuant

to N.J.S.A. 2A:84A-19, and its equivalent, N.J.R.E. 503, every

person in New Jersey "has a right to refuse to disclose in an




                                            21                                   A-3230-14T2
action . . . any matter that will incriminate him or expose him

to penalty . . . ."

           [A] matter will incriminate (a) if it
           constitutes an element of a crime against
           this State, or another State or the United
           States, or (b) is a circumstance which with
           other circumstances would be a basis for a
           reasonable inference of the commission of
           such a crime, or (c) is a clue to the
           discovery of a matter which is within
           clauses (a) or (b) above; provided, a matter
           will not be held to incriminate if it
           clearly appears that the witness has no
           reasonable cause to apprehend a criminal
           prosecution. . . .

           [N.J.S.A. 2A:84A-18; N.J.R.E. 502.]

Although the orders under review do not define the necessary

prerequisites of defendant's admission of wrongdoing, based upon

the   evidence   at   trial   and   the   judge's   factual   findings    and

conclusions, it can be presumed that defendant would have to

admit he sexually assaulted Richard.            See N.J.S.A. 2C:14-2(b)

(defining sexual assault as sexual contact between a victim less

than thirteen years of age by an actor at least four years

older).    A prosecution for a violation of N.J.S.A. 2C:14-2(b)

may be commenced at any time.             N.J.S.A. 2C:1-6(a)(1).         As a

result, defendant's admission of "wrongdoing," whenever made,

potentially exposes him to criminal liability.

      "Both the United States Supreme Court and our New Jersey

courts have consistently held that the state may not force an




                                     22                            A-3230-14T2
individual         to   choose    between       his      or     her     Fifth     Amendment

privilege and another important interest because such choices

are deemed to be inherently coercive."                        State v. P.Z., 152 N.J.
86,   106    (1997).       It    does    not    matter        whether    the    particular

proceeding         is   itself    a     criminal      prosecution.              See        ibid.

(collecting cases).             Rather, "the Fifth Amendment is violated

'when a State compels testimony by threatening to inflict potent

sanctions unless the constitutional privilege is surrendered.'"

Id. at 106-07 (quoting Lefkowitz v. Cunningham, 431 U.S. 801,

805, 97 S. Ct. 2132, 2135, 53 L. Ed. 2d 1, 7 (1977)).

      In P.Z., the Court considered "whether a caseworker from

the [Division] must give Miranda warnings to a parent prior to a

non-custodial interview related to a child abuse investigation."

Id. at 92.         The defendant acknowledged he was not in custody at

the time, id. at 102, but argued "his statement was obtained in

a similarly coercive manner because he was faced with an implied

threat      that    his   children       would     not    be     returned       unless       he

admitted responsibility for his youngest daughter's injuries."

Id. at 107.

      Citing two out-of-state decisions, which we discuss below,

the Court concluded, "Although an admission of abuse may aid in

the   rehabilitative        process,       termination           of     custody       is    not

automatic on invocation of the privilege.                       We therefore consider




                                           23                                      A-3230-14T2
inapplicable those cases holding unconstitutional a requirement

that an individual choose between the right to remain silent and

another vital interest."          Id. at 108.         The Court recognized a

distinction between a "direct threat" to a vital interest or a

"previously    held    benefit"    and,     "instead,    a   possibility       that

therapeutic outcomes will be determinative of parental rights."

Ibid.     It explained:

            [The defendant] was not asked to choose
            between his children and the exercise of his
            right to remain silent.       If he abused his
            daughter, and if he refused to acknowledge
            his acts of abuse, he would find it
            difficult to demonstrate that he could care
            for his children without harming them. This
            was the risk he faced.          [The Division's
            caseworker]   did    not   threaten   him   with
            termination of his parental rights if he did
            not confess; nor did she tell him that the
            only way he could get his children back was
            to   confess.      We    conclude   that   [the]
            defendant's statement . . . was not coerced
            in   violation    of    his   Fifth    Amendment
            privilege against self-incrimination.

            [Id. at 209.]

    Here,     however,     the   orders     directly    threaten   defendant's

parental rights, because defendant may not petition the Family

Part for modification unless and until he waives his privilege

against     self-incrimination      and      admits     "wrongdoing."          The

decisions of several of our sister states have explained the

distinction drawn by the Court in P.Z., between compelled self-

incrimination    —    in   violation   of    constitutional     rights     —    and



                                       24                                A-3230-14T2
incriminatory statements that might be necessary for meaningful

reunification therapy to begin.

    In In re Welfare of J.W., 415 N.W.2d 879, 880-81 (Minn.

1987), a case cited by the P.Z. Court, the defendant-parents

challenged a dispositional order that required them to undergo

psychological   evaluations,   which   included   explanation   of    the

circumstances that led to the death of a two-year old child in

their care.     The State threatened to terminate their parental

rights if they would not agree.          Id. at 881.      The parents

objected claiming the order violated their constitutional right

against self-incrimination.     Ibid.     The court concluded "that

the trial court's order, to the extent it requires appellants to

incriminate   themselves,   violates    appellants'   Fifth   Amendment

rights and is unenforceable."     Id. at 883.      However, the court

made clear the limits of the parents' privilege:

         While the state may not compel therapy
         treatment that would require appellants to
         incriminate themselves, it may require the
         parents to otherwise undergo treatment.
         Therapy, however, which does not include
         incriminating     disclosures,     may     be
         ineffective; and ineffective therapy may
         hurt the parents' chances of regaining their
         children.    These consequences lie outside
         the protective ambit of the Fifth Amendment.

                . . . .

              . . . In the lexicon of the Fifth
         Amendment, the risk of losing the children
         for failure to undergo meaningful therapy is



                                  25                            A-3230-14T2
           neither a "threat" nor a "penalty" imposed
           by the state. It is simply a consequence of
           the reality that it is unsafe for children
           to be with parents who are abusive and
           violent.

           [Id. at 883-84.]

    The Vermont Supreme Court reached a similar conclusion in

In re M.C.P., 571 A.2d 627 (Vt. 1989), another case cited by the

P.Z. Court.     There, the trial court ordered continued custody of

the minor with the child welfare agency "until the parents g[ot]

over the extreme denial of any abuse and seek counseling to

overcome these problems . . . ."             Id. at 640.     Adopting the

analysis   of   the   court   in   J.G.W.,   the   court   concluded   that

portion of the dispositional order "may be read as a requirement

that the parents waive their Fifth Amendment Privilege," and

then struck that provision from the order.             Id. at 641.      The

court explained:

           The trial court cannot specifically require
           the parents to admit criminal misconduct in
           order to reunite the parents to admit
           criminal misconduct in order to reunite the
           family. On the other hand, the parents must
           demonstrate to the court that it is in the
           juvenile's best interest to return custody
           to the parents in the face of the serious
           misconduct the court found they engaged in.
           While the court may not specify that the
           only   route    to   reunification   is   an
           abandonment of the self-incrimination right,
           the parents must expect that the court and
           [the child welfare agency] will act based on
           the findings of extreme parental abuse.   If
           the parents can find a way to show that they



                                     26                           A-3230-14T2
           have become good parents, without admitting
           to any misconduct, and that a restoration of
           custody of the juvenile to them is in the
           best interest of the child and is safe, the
           court may not foreclose the option. If the
           court finds in the future, however, that the
           parents    have   made    no   progress   to
           reunification because their denial prevents
           effective therapy, it may act on that
           finding to the parents' detriment without
           offending the Fifth Amendment privilege.

           [Ibid.; accord Mullin v. Phelps, 647 A.2d
714, 724-25 (Vt. 1994).]

    Most    courts    around      the        country   have    recognized    the

distinction between a court-compelled waiver of a parent's right

against self-incrimination, which violates the Fifth Amendment,

and an order compelling a parent's participation in counseling

or reunification services, the success of which might hinge on

the admission of abuse.      See, e.g., In re A.W., 896 N.E.2d 316,

326 (Ill. 2008) ("[A] trial court may order a service plan that

requires a parent to engage in effective counseling or therapy,

but may not compel counseling or therapy requiring the parent to

admit to committing a crime."); In the Interest of C.H., 652
N.W.2d 144, 150 (Iowa 2002) ("The State may require parents to

otherwise undergo treatment, but it may not specifically require

an admission of guilt as part of the treatment."); Minh T. v.

Ariz. Dep't of Econ. Sec., 41 P.3d 614, 618 (Ariz. Ct. App.

2001) (recognizing "a distinction between a treatment order that

requires   parents   to   admit    criminal       misconduct    and   one   that



                                        27                             A-3230-14T2
merely orders participation in family reunification services");

State v. Suzette M. (In re Clifford M.), 577 N.W.2d 547, 558-59

(Neb. Ct. App. 1998) (reversing termination of parental rights

"solely because [the defendant] refused to waive her right to be

free from self-incrimination," but recognizing court may order

enrollment in therapy as "essential to a particular parent's

rehabilitation"), appeal dismissed, 606 N.W.2d 742 (Neb. 2000).

     No reported New Jersey decision has squarely addressed this

issue,8   and   we   find   the   cited   out-of-state   decisions     to   be

persuasive.     Here, the November 2013 and January 2014 orders

conditioned any future request by defendant for parenting time

upon his admission of "wrongdoing," which we presume, based on

Perry's testimony, means defendant must admit that he sexually

abused Richard.      Such a requirement compels defendant to waive

his privilege against self-incrimination and violates his rights

under the Fifth Amendment and our State Constitution.




8
  In In re Guardianship of D.J.M., 325 N.J. Super. 150, 151 (Ch.
Div. 1999), the Family Part considered "whether to stay a
guardianship proceeding pending the outcome of a simultaneous
criminal proceeding arising out of the same facts."        While
finding the defendant's Fifth Amendment arguments to be
"compelling," the court concluded the child's interest in
permanency outweighed the defendant's rights, and suggested the
Legislature should grant "use immunity" to parents in the
defendant's position.   Id. at 162.   Because the issues in this
case are significantly different, we express no opinion about
the court's holding in D.J.M.



                                     28                              A-3230-14T2
    Although      defendant          has    not     specifically         challenged        the

balance of the November 2013 and January 2014 orders that impose

other preconditions upon him "[p]rior to any application for

parenting      time,"       and     further        provide        he    may    apply      "for

consideration     of    parenting          time"    only     if    he   completes        these

requirements, we conclude these portions of the orders must also

be vacated.

    In Parish v. Parish, 412 N.J. Super. 39, 48 (App. Div.

2010), we recognized that a citizen's constitutional right to

access to the courts applied to matters in the Family Part.

While reaffirming the court's inherent power "to control the

filing    of   frivolous          motions    and     to    curtail       'harassing        and

vexatious litigation,'" ibid. (quoting Rosenblum v. Borough of

Closter, 333 N.J. Super. 385, 387, 391 (App. Div. 2000)), we

nevertheless reversed the judge's order enjoining the plaintiff-

father from filing any future motions, including enforcement of

parenting time requests, unless the parties and their attorneys

first    conducted      a   settlement        conference.              Id.    at   44.      We

concluded that "in the absence of any finding of a need to

control baseless litigation, the balance struck by the motion

judge in favor of restricting access to the court was an abuse

of discretion."        Id. at 51.




                                             29                                     A-3230-14T2
       We    reach    the     same    conclusion          here.       Undoubtedly,         this

litigation has been protracted, contentious and, on occasion,

unnecessary.         However, defendant has consistently denied that he

abused his son, and so testified at trial.                            Clearly, the judge

rejected      this    testimony       and     found,       by    clear      and    convincing

evidence, that defendant had sexually abused Richard.                               The judge

also    clearly      accepted        Perry's       testimony       that     not     only    was

defendant's admission of wrongdoing a necessary precondition to

effective      therapy      and      future      parenting        time,     but    also    that

defendant      must    undergo        individual          therapy     and    submit        to   a

psycho-sexual evaluation before the process can begin.

       Putting        aside       preconditioning               any       application           of

defendant's admission of wrongdoing, which, as explained above,

violated       defendant's           constitutional             rights,      we      conclude

imposition     of     these    other     preconditions            violated        defendant's

right   to    invoke     the      equitable       powers     of    the     Family    Part       to

modify its order denying him any parenting time.                            It may well be

that any future application may fail, absent defendant's efforts

to address the very issues Perry saw as vital to the gradual

reinstitution of parenting time.                    However, the court should not

reach that conclusion in advance of such a request.                                  Although

the judge undoubtedly made a good faith attempt to foreclose

unnecessary      motion       practice      in     what    had     been     an    excessively




                                              30                                     A-3230-14T2
litigated    case,        these       provisions         of    the     November           2013    and

January    2014     orders         improperly         restrict       defendant's          right    to

seek further review by the court.

    We vacate Section 3 and 4 of the November 2013 order and

sections 4 and 5 of the January 2014 order.

                                             III.

    The     balance           of    defendant's         arguments       involve           both    the

procedural    aspects          of    the    fee       award    to     plaintiff,           and    the

justification       for        those      awards.         We     briefly       address          these

contentions seriatim.

    First,         defendant         argues       the     judge       erred         by    granting

reconsideration          of    the     November        2013    order     and    entering          the

January     2014     order         that     the       denial     of     fees        was    without

prejudice.    We disagree.

    Motions        for    reconsideration              are    addressed        to    "the        sound

discretion of the Court, to be exercised in the interest of

justice."    Cummings v. Bahr, 295 N.J. Super. 374, 384 (App. Div.

1996)   (quoting         Johnson       v.   Cyklop       Strapping       Corp.,           220    N.J.

Super. 250, 257 (App. Div. 1987), certif. denied, 110 N.J. 196

(1988)).      Reconsideration               is    to     be    utilized        narrowly,          and

reserved    for     situations          where     the        court    relied        "on    plainly

incorrect     reasoning,"            where       the     court        failed        to    consider

probative, competent evidence, or where "there is good reason




                                                 31                                        A-3230-14T2
for     [the    court]      to    reconsider        new"       evidence.             Town     of

Phillipsburg v. Block 1508, Lot 12, 380 N.J. Super. 159, 175

(App. Div. 2005).         (emphasis omitted) (quoting Pressler, Current

N.J.     Court       Rules,       comment            on        R.     4:49-2         (2005)).

Reconsideration       should       be    exercised       "in    the        service    of     the

ultimate goal of substantial justice."                     Casino Reinvestment Dev.

Auth.    v.    Teller,    384    N.J.     Super.     408,      413    (App.     Div.    2006)

(quoting Johnson, supra, 220 N.J. Super. at 264).

       The     November     2013        order     denied    counsel          fees     without

prejudice, but the judge clearly anticipated plaintiff's counsel

would be re-submitting a fee request.                    As already noted, it does

not      appear      that        defendant         opposed           the      motion         for

reconsideration.          The    judge      did    not     mistakenly        exercise       his

discretion      by   entering      the     January       2014       order    denying        fees

without prejudice to plaintiff submitting a proper request.

       Defendant next contends we must reverse the award of fees

to plaintiff because she failed to comply with the governing

court rules, and the award lacked evidential support.                                We again

disagree.

       Counsel fees in a Family Part action are authorized by Rule

4:42-9(a)(1) and determined by application of the factors listed

in Rule 5:3-5(c).           The award of fees is discretionary.                        J.E.V.

v. K.V., 426 N.J. Super. 475, 492 (App. Div. 2012).                             On appeal,




                                            32                                       A-3230-14T2
we will not reverse a decision regarding counsel fees absent a

showing   of      abuse     of   discretion      involving      a    clear       error   in

judgment.      Chestone v. Chestone, 322 N.J. Super. 250, 258 (App.

Div. 1999) (citation omitted).

      Here,    the     judge        carefully      considered        the    appropriate

factors     and     awarded       substantially        less    than        the    $81,000

requested by plaintiff.             In this regard, he found that plaintiff

had   prevailed,     although        the    case    could     have    been       "somewhat

abbreviated" and handled in a "more expeditious manner."                                 The

judge considered plaintiff's good faith and ability to pay, as

well as defendant's ability to have employed and presumably paid

"some seven attorneys" throughout the litigation.                            As noted,

defendant's opposition never asserted an inability to pay.

      Next, defendant argues the judge erred in considering his

motion for reconsideration in that the order only modified the

amount of monthly payments.                 He contends that the tax returns

supplied in support of the motion demonstrate his inability to

pay the award, making the award punitive.

      Initially,       we    note    that    defendant      could     have       furnished

these tax returns in opposition to plaintiff's fee request, but

choose not to do so.             On reconsideration, the judge lowered the

required monthly payment, but implicitly concluded there was no

reason    to   lower      the    amount     of   the   total    award       because       of




                                            33                                    A-3230-14T2
defendant's temporarily depressed income.           The judge did not

mistakenly exercise his broad discretion in this regard.

    Finally, defendant argues the judge erred by including a

provision in the orders that the award be non-dischargeable in

bankruptcy.      He    contends   "[p]laintiff   presented    no    evidence

which supported her application or warranted the entry of such

an order," and the court lacked jurisdiction, because only the

bankruptcy    court     could     determine   whether   the        debt    was

dischargeable.    We again disagree.

    The issue presents a question of law, to which we apply

plenary review.        Manalapan Realty v. Twp. Comm. of Manalapan,

140 N.J. 366, 378 (1995).           Whether an obligation to pay an

attorney fee award in a matrimonial action can be discharged in

the obligor's personal bankruptcy case is governed by paragraphs

5 and 15 of 11 U.S.C.A. § 523(a), which provide:

              (a)     A   discharge  under  [certain
         provisions of the Bankruptcy Code] does not
         discharge an individual debtor from any
         debt—

                 . . . .

                 (5)    for a domestic support obligation;
         [or]

                 . . . .

              (15)   to a spouse, former spouse, or
         child of the debtor and not of the kind
         described in paragraph (5) that is incurred
         by the debtor in the course of a divorce or



                                     34                              A-3230-14T2
            separation   or   in    connection   with   a
            separation agreement, divorce decree or
            other order of a court of record, or a
            determination made in accordance with State
            or territorial law by a governmental unit[.]

            [11 U.S.C.A. § 523(a).]9

Federal     courts       have    exclusive      jurisdiction       only        over   the

dischargeability exceptions named in 11 U.S.C.A. § 523(c)(1),

Floyd v. Hill, 495 B.R. 646, 654 n.4 (Bankr. D.N.J. 2013), and

neither Section 5 nor Section 15 of 11 U.S.C.A. § 523(a) are

contained therein.

    Construing       a    prior      version    of   Section   5    that       contained

additional limiting language, we held "Section 5 'prohibits the

discharge     of     a    debtor's      alimony,      maintenance         or     support

obligations    to        his    or   her   former     spouse       and    children.'"

Winegarden v. Winegarden, 316 N.J. Super. 52, 59 (App. Div.

1998) (quoting Loyko v. Loyko, 200 N.J. Super. 152, 155 (App.

Div. 1985).        Even under that version, state and federal courts

exercised concurrent jurisdiction to determine dischargeability

of Section 5 debts.            Ibid. (citing Loyko, supra, 200 N.J. Super.

at 156).

    When we decided Winegarden, Section 15 debts were included

in the list of exceptions contained in 11 U.S.C.A. § 523(c)(1),


9
  Defendant misquotes the current version of the statute in his
brief.



                                           35                                   A-3230-14T2
and hence, such debts were within the exclusive jurisdiction of

the bankruptcy court.          Id. at 59-60.        In the current statute,

the    combined   operation    of    paragraphs     5    and    15   exempts     from

discharge any debt to a spouse, a former spouse, or child of the

debtor that was incurred pursuant to a court order, whether or

not the debt has the nature of a "support obligation."                     The only

statutory criterion is that plaintiff's attorney fee award is a

debt that arose from a court order issued with regard to a

marital action.         It is thus exempt from discharge as a matter of

law, and the court in this case had concurrent jurisdiction to

declare it so.      See Davidson v. Soelberg, Case No. 15-01355-TLM,

2016 Bankr. LEXIS 3661 *7 (Bankr. D. Idaho 2016) (holding state

courts    share    with    federal   courts   the       "jurisdiction      and    the

ability to address dischargeability under" both Sections 5 and

15).

       For the reasons stated, we affirm in A-3230-14, except as

to those provisions of the November 2013 and January 2014 orders

which we have now vacated.

                                    As to A-3256-14

       Plaintiff's appeal challenges the August 2014 order, which

granted    defendant       reconsideration    and        reduced     the    monthly

payments    on    the    previously-granted    counsel         fee   award.       She

argues defendant's motion was untimely and without merit, and




                                        36                                 A-3230-14T2
the   judge     should     have   denied      the     reconsideration     motion    and

granted her fees.           Plaintiff also challenges the February 2015

order that denied her motion for reconsideration and awarded

defendant counsel fees for opposing the motion via an offset to

the    prior    counsel     fee     award.        Plaintiff's      contentions     lack

sufficient merit to warrant extensive discussion in a written

opinion.       R. 2:11-3(e)(1)(E).         We add only the following.

       Rule    4:49-2     mandates     that       a   motion    for   reconsideration

"shall be served not later than 20 days after service of the

judgment or order upon all parties by the party obtaining it."

(Emphasis added).          Rule 1:3-4(c) expressly prohibits the court,

or    even    the    parties   by    mutual       consent,     from   enlarging    that

period of time.           See Eastampton Ctr., LLC v. Planning Bd. of

Eastampton, 354 N.J. Super. 171, 185 (App. Div. 2002).                            While

the party obtaining the order, here plaintiff, is obliged to

serve it upon all other parties, we have held that the time

period runs whenever opposing counsel receives a copy.                              See

ibid.

       Here, the judge failed to make specific findings regarding

the date defendant received the June 9, 2014 order granting

plaintiff       fees,     however,    he     implicitly        accepted   defendant's

certification that he did not receive it from his trial counsel

until    June       16.    Notably,    nothing        in   plaintiff's     opposition




                                             37                              A-3230-14T2
papers     indicates    that     plaintiff       ever    served    the    order,    as

required by the Rule, or when the court served the order.                        In a

later ruling, the judge reiterated acceptance of the June 16

date.      As a result, defendant's motion, filed on July 7, 2015,

was timely.10

      As    to   the   balance    of    plaintiff's       claims     regarding     the

August 2014 order, it suffices to say that the judge indulged

both sides in addressing the fee issue, strove to reach a just

result     and   exercised     his     broad     discretion     in   serving     "the

ultimate goal of substantial justice."                  Johnson, supra, 220 N.J.

Super. at 264.

      Regarding the February 2015 order, plaintiff contends the

judge erred by concluding her motion for reconsideration was

frivolous, and, as a result, granting defendant fees to oppose

the motion in the form of an offset against plaintiff's fee

award.     She further claims the February 2015 order resulted from

"judicial bias."

      The judge's written statement of reasons amply sets forth

the   excessive    litigation        that    followed     the   initial    award    of

fees, including plaintiff's reconsideration motion, which the

judge concluded was "unreasonable," not frivolous.                         We agree


10
  Although July 6 was the twentieth day, it was a Sunday.                          See
R. 1:3-1.



                                            38                              A-3230-14T2
entirely with that assessment.              The judge's award of fees to

defendant    was   completely    justified.        Moreover,   we   will     not

dignify     plaintiff's    claims     of     "judicial     bias"    with     any

discussion,    except     to   say   that    the   judge   exercised       model

judicial temperament and fairness throughout these proceedings.

    Affirmed in A-3256-14.




                                      39                              A-3230-14T2